Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim 7 has the claim identifier of “Currently Amended” without any claim mark-up.  Claim 7 should have the claim designator of “Previously Presented.”
The current claim set dated 9/28/21 appears to be identical to previous claim set dated 10/28/21. 

Examiner Requests
The Examiner requests that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  All have not addressed in the response to the non-final office action dated 7/6/22.  The Examiner is available to discuss to the issues that are being raised in this office action.  It would be helpful if PTO/SB/439 is filed in this application to permit electronic communication to facilitate resolving the issues in this office action.
The Examiner again requests that the Applicant provide specific references (i.e., element number and/or page and line locations) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Specifically the Examiner requests the support of the “post depth” (claim 1, lines 2-3), “a rear wall” (claim 1, line 3) “a first opening” (claim 1, lines 8-9), “longitudinally” (claim 1, line 11) and “a [primary] cartridge first opening” (claim 9, lines 6-7).
Due the number of unresolved issues and the reintroduction previously addressed issues, the scope of the claims is not clear.
Response to Arguments
Applicant states
The present Response is responsive to the non-final Office Action mailed July 6, 2022, in the above-identified application In view of the above amendments and remarks, Applicant respectfully submits that the claims of the present application are now in condition for allowance, and an early indication of the same is requested. Should any questions arise in connection with this application or should the Examiner believe that a telephone conference would be helpful in resolving any remaining issues pertaining to this application; the Examiner is kindly invited to call the undersigned counsel for Applicants regarding the same. Pursuant to an agreement between Examiner and Applicant, a Petition for Priority will be filed in the present case. (Applicant’s remarks of 9/28/22, p. 7).

The amendments to this application appear to be limited to the drawings and the specification.  There does not appear to be any amendments to the claims.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 15/144,788 (filed 5/2/16) and 62/158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The filing receipt dated 10/5/17 shows:

    PNG
    media_image1.png
    73
    534
    media_image1.png
    Greyscale

which is understood as
CONTINUING DATA
This application is a CON of 15/338,376 10/29/2016 PAT 9795063
This application is a CON of 15/144,788 05/02/2016 PAT 9832912

While the instant application is a continuation of app. no. 15/338,376, the instant application is not a continuation of 15/144,788.  The instant application is a continuation-in-part (CIP) of app. no. 15/144,788 because figs 68-78B and the accompanying written description has been added to the instant application (it is noted that app. no. 15/338,376 is also a continuation-in-part of app. no. 15/144,788, but the current benefit claim does not have this relationship, and the benefit claim in the first paragraph of the specification dated 8/8/17 has “[t]his application is a continuation, and claims priority under 35 U.S.C. §120 from,5 U.S. patent application 15/338,376 . . ., which in turn claims priority under 35 U.S.C. §120 from, U.S. patent application 15/144,788 . . .”
The benefit claim to provisional application no. 62/158,529 has not been claimed.  App. No. 15/144,788 claims the benefit of provisional application no. 62/158,529, and app. no. 15/338,376 requires the benefit claim of 62/158,529 through intermediate application 15/144,788.
“Applicant on or about the filing of this response will submit a petition to request the priority claim believed by the Examiner to be necessary in this case” (Applicant’s remarks of 9/21/22, p. 7). To date, no petition to request correction of the priority claim has been filed.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 8, lines 1-2 requires “an impediment adapted to selectively obstruct said first opening” and claim 1, lines 8-11 requires “at least one cartridge . . . defining a first opening spanning said cartridge body depth spaced distant from said rear wall.”  Also Claim 15, lines 1-2 requires “an impediment adapted to selectively obstruct said first opening” and claim 9, lines 8-9, “a primary flexible server conduit adapted to redirect fluid from  said primary cartridge first opening.”  Based upon claims 2 and 9, the first opening is the opening in the cartridge 3100 that the flexible server conduit 5122 is connected to cartridge 3100.   As shown, the impediment 284 is disposed at opening 9006 which faces the vertical support post 2482 [original numbered as 1825].  Therefore, the impediment does not “selectively obstructive said first opening” as required by claims 8 and 15, but does selectively obstructive opening 9006 as depicted in fig. 77B.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a post depth, a rear wall, a master airflow conduit, a cartridge body depth (claim 1), multiple blanks, a sealed lateral surface (claims 3 and 6) and electrical contacts of said support post (claim 7) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to because:
a.	Fig. 56, “5625” should be “307” (see app. 16/840313 dated 9/13/22 and app. 16/846,202 dated 9/14/22);
b.	Fig. 58, “2166” should be “307” (see app. 16/840313 dated 9/13/22 and 16/846,202 dated 9/14/22);
c.	Fig. 74, “1825” should be “2482” (see final office action dated 1/27/21, section 21i).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 16, line 25, “conform” should be “conform to”.
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
a.	Claim 1, lines 2-3, “post depth” should be “a post depth”;
b.	Claim 1, line 3, “said post” should be “said vertical support post”;
c.	Claim 1, line 5, “fluid” should be “a fluid”;
d.	Claim 1, line 5, “beyond” should be “upstream of”;
e.	Claim 1, line 8, “half” should be “a half”;
f.	Claim 1, line 8, “defining” should be “said at least one cartridge defining”;
g.	Claim 3, line 2; Claim 4, line 1; Claim 5, lines 1 and 3; and Claim 8, line 1, “said cartridge” should be “said at least one cartridge”;
h.	Claim 4, line 1; and Claim 7, lines 1 and 3, “said support post” should be “said vertical support post”;
i.	Claim 5, lines 1-2, does “a cartridge height” have antecedence in “cartridge height” of claim 1, line 7, or is this a different cartridge height?
j.	Claim 5, line 2-3, “server conduit” lacks an article and should be “a server conduit”;
k.	Claim 7, line 2, “electrical contacts” (first occurrence) should be “post electrical contacts” or similar;
l.	Claim 7, line 2, “electrical contacts” (second occurrence) should be “cartridge electrical contacts” or similar;
m.	Claim 7, line 3, “thereto” should be “to the at least one cartridge”;
n.	Claim 9, line 4, 9, and 10, “said computer support surface” should be “said first computer support surface”;
o.	Claim 9, line 6, “said post” should be “said first vertical support post”;
p.	Claim 9, lines 6-7, “a cartridge first opening” should be “a primary cartridge first opening” (see lines 8-9 of claim 9);
q.	Claim 9, lines 8, 15, and 17 require “fluid”.  Is this “fluid” the same or different from “fluid” of claim 9, line 6?
r.	Claim 9, line 11, “said elastic server conduit” should be “said primary flexible server conduit” having antecedence in line 8;
s.	Claim 9, line 11, “fluid flow” should be “a flow of said fluid”;
t.	Claim 9, line 11; Claim 10, lines 1-2; Claim 11, line 2; Claim 13, line 3; and Claim 15, line 1, “said primary cartridge” should be “said at least one primary cartridge”;
u.	Claim 9, line 15, “a second flexible conduit” should be “a second flexible server conduit” (see claim 12, line 3); 
v.	Claim 11, lines 1-2, “a first internal cavity” should be “a first post internal cavity” to correspond with “a second post internal cavity” of claim 9, line 14;
w.	Claim 11, line 2, “said first opening” should be “said primary cartridge first opening” having antecedence in claim 9, lines 8-9 (see recommended change to lines 6-7 above); and
x.	Claim 15, line 2, “said primary cartridge first opening” should be “said cartridge first opening” unless claim 9, lines 6-7 is changed to “a primary cartridge first opening”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, lines 3-4 requires “multiple slots accessible from a direction other than computer support surface.”  As can be seen clearly in figures 69, 74, and 75, each of the slots receive a respective cartridge 3100.  As can be seen from each of these figures 69, 74, and 75, the cartridges slide in from computer support surface which is taken as the surface of the vertical support post that is configured to face a computer 305 (see fig. 68); and
b.	Claim 9, lines 9-10 requires “a computer positioned adjacent to said computer support surface with a case accepting said [primary flexible] server conduit to receive fluid flow from said primary cartridge.”  As shown in figs. And 68 and 69, it is the railing 309 that accepts the “said [primary flexible] server conduit” 5122; and not the case of the computer 305 as claim 9 requires.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 2 requires “[a] post depth.”  Which direction is the post depth?  Is this in the left-right direction of fig. 69 as cartridge 3100 would slide into post 2482, or is this from lower-left to upper-right (i.e., front-to back) direction parallel to a direction of rail 309 (note that the front of rack 4900 is understood as being on the near side of fig. 69)?  Applicant has argued that “the ‘post depth’ is a measurement of the post in a dimension from front to back of the system” (Applicant’s remarks of 6/18/20, p. 5, but the remarks are based upon the cartridge 2166 of figs. 21 and 22 which is a different embodiment than the cartridge 3100 of the embodiment being claimed in the instant application.  The post depth in figs 21 and 22 as argued appears to be in a sideways direction, not a front-to-rear direction).  Can Applicant clarify (Applicant argues “Cartridge Depth” (Applicant’s remarks of 1/12/21, pp. 9-10).  Again, the embodiment of fig. 22 does not apply the claimed invention because of the claimed relationship between the “multiple slots” and “said computer support surface”;
b.	Claim 1, line 8 requires “a carriage body depth.”  Which direction is the carriage body depth?  Is this in a left-to-right direction of fig. 69 as cartridge 3100 would slide into post 2482, or is this from lower-left to upper-right (i.e., front-to back) direction parallel to a direction of rail 309 (note that the front of rack 4900 is understood as being on the near side of fig. 69)?  Applicant has argued that “the newly phrased ‘cartridge body depth’ (changed from girth) is a measurement of the cartridge along the same dimension (i. e., from front to back of the system) as the post depth”  (Applicant’s remarks of 6/18/20, p. 5, but the remarks are based upon the cartridge 2166 of figs. 21 and 22 which is a different embodiment than the cartridge 3100 of the embodiment being claimed in the instant application).  Can Applicant clarify;
c.	Claim 1, lines 7-9 requires “a first opening spanning said cartridge body depth.”  Based upon on page 5 of Applicant’s remarks of 6/18/20, which stated that “’the cartridge body depth’ is a measurement of the cartridge along the same dimension as the post depth,” which Applicant has stated as “a dimension from front to back of the system.”  The cartridge 3100 of the embodiment of figs. 68-78B appears to have an opening that extends from the front-to-back of the system, but this appears contrary to what Applicant has described as the “post depth” and the “cartridge body depth” in their remarks using figs 21 and 22 of the instant application, which the Examiner believes does not apply to embodiment being claimed in the instant application.  Can Applicant clarify.
d.	Claim 1, lines 10-11 requires “said at least one cartridge . . . longitudinally spanning said interior cavity.”  The term “longitudinally” is defined as “running lengthwise.”  The interior cavity is a 3-dimesional element having a dimensions along three axes.  Given that the interior cavity 2170 is being defined by the vertical support post 2482 which has a claimed post height and [a] post depth, how is longitudinal direction defined in relationship to the post height and the post depth?  Further since the at least one cartridge can be referring to either a single cartridge or multiple cartridges, in what precise direction does “the at least one cartridge . . . longitudinally spanning said interior cavity”?  (It is noted that in the claim set dated 1/12/21, the word “longitudinally” was been deleted, but now has been reintroduced). 
e.	Claim 2, line 2 requires “fluid.”  Is this “fluid” the same or different from “fluid” of claim 1, line 5?
f.	Claim 3, lines 1-2; requires “multiple blanks dimensionally equivalent to said cartridge.”  Are all of the blanks dimensionally equivalent to said cartridge (or at least one cartridge), or is each of the multiple blanks equivalent to a respective one of the at least one cartridge?  
g.	Claim 5, line 2 has the term “approximately.”  What is the metes and bounds of this term “approximately.”  When is a cartridge height approximately equal to a height of a computer and when is a cartridge height not approximately equal to a height of a computer?  Applicant has argued  “Approximately” (Applicant’s remarks of 1/12/21, pp. 10-11) means that equivalence that does not alter the fit of the present invention, and is merely a means to eliminate non-trivial variations of sizing.”  The Examiner is specifically requesting that the Applicant define the metes and bounds of the “non-trivial variations of sizing.”  The term “substantially” would be acceptable and understood as the same but for variations (i.e., tolerances) due to manufacturing limitations;
h.	Claim 5, lines 2-3 requires “a server conduit connects said cartridge.”  What does the server conduit connect the cartridge to what other element?  Did Applicant mean “[a] server conduit connects said [at least one] cartridge to said computer”?  
i.	Claim 6, lines 1-2 requires “multiple blanks dimensionally equivalent to said cartridges.”  Are all of the blanks dimensionally equivalent to said cartridges (or at least one cartridge), or is each of the multiple blanks equivalent to a respective one of the cartridges (or at least one cartridge)?  (Applicant argues “Blanks” (Applicant’s remarks of 1/12/21, p. 10).  Applicant argues “there is one blank for one cartridge and they are similarly sized to permit interchange[]ability.”  This relationship should be positively claimed to avoid any indefiniteness in interpreting this claim limitation.
j.	Claim 6, line 2, “said cartridges” lacks antecedent basis.  Does “said cartridges” which is plural have antecedence in “said at least one cartridge” of claim 1, line 7 which could also be singular?  
k.	Claim 6, line 2, which element has “a sealed lateral surface”?  The “cartridges” (or at least one cartridge) or the “multiple blanks”?  Based upon the law antecedent rule, the “sealed lateral surface” appears to be related to “said [at least one} cartridge” which is immediately preceding phrase, however the Examiner believes that “sealed lateral surface” is actually related to the “multiple blanks”;
l.	Claim 9, lines 3-4 requires “a first vertical support post having a first computer support surface, and having a first post height bounded by multiple slots having a first post opening oriented in a direction other than said computer support surface.”  What element has the first post opening?  The “first vertical support post”, the “first post height” or the “multiple slots”?
m.	Claim 9, line 14, “said computer support surface” lacks antecedent basis.  Does this “computer support surface” have antecedence in “a first computer support surface” of line 2 or “a second computer support surface” of line 12?
n.	Claim 9, line 17, “the first opening” lacks antecedent basis.  Does this “first opening” have antecedence in “a first post opening” of line 3, “a cartridge first opening” of lines 6-7 or “ a second post opening” of line 14? 
o.	“said blower” (Claim 10, line 1), “said primary cartridge” (claim 10, lines 1-2 and claim 11, line 2); “said first vertical support post” (claim 11, line 1); “a second vertical support post” (claim 12, line 1 and claim 13, line 2) and “said second flexible server conduit” (claim 12, line 3) lack antecedent basis.  Did Applicant intend for claim 10 to depend on claim 9 instead of claim 8? and
p.	Claim 13, lines 1-2 requires “said blower includes a primary blower, positioned beyond both said first vertical support post and said second vertical support post” and Claim 10, lines 1-2 (from which claim 13 depends on) requires “said blower is positioned within said primary cartridge” which is affixed to the slots of the first vertical support post.  How can the blower be positioned within the primary cartridge and yet beyond the first vertical support post as claim 13 requires (is the ancillary blower of claim 13, the blower referred to claim 10, and the primary blower is an additional blower first claimed in claim 13)? (Applicant argues “Blowers” (Applicant’s remarks of 1/12/21, p. 11).  Applicant is treating the blower(s) of claims 9 (only if claim 10 is intended to dependent on claim 9 instead of claim 8) , 10, and 13 as if they are claimed independently of each other.  Claim 13 is dependent on claim 10 which in turn is dependent on claim 8 (and maybe should be claim 9 instead).  Applicant’s reference to fig. 37 is to an embodiment which is not being claimed in the instant application (the instant application is claiming the embodiment of figs. 68 to 78B).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  10/7/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835